Citation Nr: 0110075	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back disability, 
currently evaluated 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which granted an increased 
40 percent rating for service-connected sacro-iliac sprain; 
the veteran appealed for an increased rating.  The veteran 
initially requested a personal hearing before an RO hearing 
officer, but by a statement dated in August 2000, he withdrew 
his hearing request.

In reviewing the record, the undersigned notes that rating 
action of November 1999 granting an increased rating from 10 
to 40 percent for service connected low back disability 
mentioned the presence of degenerative joint disease.  This 
same rating action indicated that the increase in the 
disability rating was based on the severity of the limitation 
of motion.  In March 2000, the RO requested another 
examination of the veteran to determine the severity of his 
"degenerative disc disease" of the lumbar spine.  The 
Statement of the Case listed the issue as "Evaluation of 
service connected degenerative disc disease of the lumbar 
spine currently evaluated as 40 percent disabling."  The 
Board interprets these actions as recognition that the 
degenerative disc disease is part and parcel of the service 
connected sacro-iliac sprain.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the RO should 
attempt to obtain any ongoing medical records.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

The veteran's service-connected sacro-iliac sprain is 
currently rated 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine.  This is the maximum rating under this 
Diagnostic Code, and also the maximum rating under Diagnostic 
Code 5295, pertaining to lumbosacral strain.  A 60 percent 
rating may be assigned under Code 5293, where intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Also, a 50 percent 
rating is assignable for unfavorable ankylosis of the lumbar 
spine.  

In addition to applying schedular criteria, the VA must 
consider the application of 38 C.F.R. § 4.40 (2000) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (2000) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995).  Functional loss was 
not considered during the recent VA examinations; and, for 
this reason, the examinations are inadequate.  

The veteran is advised that he may submit pertinent medical 
records and lay statements in support of his claim.  The 
veteran is also hereby notified of the importance of 
appearing for the VA examinations, and the consequences of 
any failure to do so.

3.655 Failure to report for Department of 
Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
disabilities since 1997.  The RO should 
directly contact all identified medical 
providers and obtain copies of all 
relevant medical records that are not 
already on file.  The veteran should also 
be asked to submit any additional medical 
records he may have in his possession.  
The RO must inform the veteran what 
evidence is needed to substantiate his 
claim, what evidence the VA will obtain 
and what evidence he has to submit. 

3.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
his low back disability.  The claims 
folder, including this Remand, must be 
made available to the examiners for 
review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the orthopedic 
examiner:

a.  The orthopedic examiner should 
provide the ranges of motion in degrees 
of the lumbosacral spine and indicate the 
normal ranges of motion.

b.  The examiner should note whether 
there is listing of whole spine to 
opposite side; positive Goldthwait's 
sign, loss of lateral motion, 
osteoarthritic changes, narrowing or 
irregularity of a joint space, muscle 
spasm on extreme forward bending or 
otherwise, loss of lateral spine motion, 
unilateral, in standing position or 
abnormal mobility on forced motion.

c.  The examiner should indicate whether 
the veteran's lumbosacral spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable due to the 
service-connected disability.  These 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis (favorable or 
unfavorable) due to any weakened 
movement, excess fatigability, or 
incoordination.  If any determination 
cannot be made, the examiner should 
indicate the reason(s) why.

d.  The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
lumbosacral spine is used repeatedly over 
time.  This determination must also be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorble or unfavorable ankylosis due to 
pain on use or during flare-ups.  If this 
determination cannot be made, the 
examiner should indicate the reason(s) 
why.

Special instructions for the neurological 
examiner:

a.  The examiner should determine if the 
veteran has any neurological 
abnormalities attributable to the service 
connected lumbosacral disability.  

b.  If the answer to the question above 
is in the affirmative, the neurological 
findings should be described in detail.  
The examiner should also note whether 
there are persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disk, with little 
intermittent relief.  The examiner should 
assess the severity of the symptoms and 
the frequency of their recurrence or 
their persistence.

4.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for entitlement to an increased 
rating for low back disability.  If the 
veteran fails to appear for the VA 
examinations, a copy of the notification 
letters, including address to which sent 
and date and time of the examination, 
should be included in the claims folder.  
If such failure to appear occurs, the RO 
should address the relevant provisions of 
38 C.F.R. § 3.655.  If the claim is 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



